Case 2:18-cr-00036-JRS-CMM Document 30 Filed 12/11/18 Page 1 of 1 PageID #: 77



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

   UNITED STATES OF AMERICA,                      )
                                                  )
                                Plaintiff,        )
                                                  )
                  vs.                             ) No. 2:18-cr-0036-JES-CMM-01
                                                  )
   KEENYA M. LEE,                                 )
                                                  )
                                  Defendant.      )

                                         APPEARANCE

          Jessie A. Cook hereby enters her appearance on behalf of the defendant herein,

   KEENYA M. LEE.

                                                          Respectfully Submitted,

                                                          /s/ Jessie A. Cook________
                                                          Jessie A. Cook, #3715-84
                                                          Attorney at Law
                                                          400 Wabash Avenue, Suite 212
                                                          Terre Haute, IN 47807
                                                          812-232-4634 Telephone
                                                          812-235-0292 FAX
                                                          jessieacook@icloud.com

                                CERTIFICATE OF SERVICE

          This is to certify that I have served a copy of the foregoing Appearance

   electronically on opposing counsel. Notice of this filing will be sent to all parties by

   operation of the Court’s electronic filing system. Parties may access this filing through

   the Court’s ECF system.

   James M. Warden, AUSA
   James.Warden@usdoj.gov                                 /s/ Jessie A. Cook_______
                                                          Jessie A. Cook
